DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "105" and "110" have both been used to designate a two-dimensional array of transducers in FIG. 7 and as described in [0102] of the PG pub.  Reference characters "14" and "16" have both been used to designate the analog to digital converter as described in [0054], [0064]-[0065], [0082], [0093]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the analog to digital converter and the time gain compensation unit as described in [0081]-[0082], [0092]-[0093].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is not clear if the individual transducer elements 10 illustrated in FIGS. 1-3 and 6 are of the transducer array illustrated as both 105 and 110 in FIG. 7. Further, the drawings are objected to because the specification describes: FIG. 1 in [0057] as illustrating a signal processing circuit; FIGS. 2-3 in [0048]-[0049], [0063] as illustrating a signal processing circuit for a single transducer element; and FIG. 6 in [0052], [0099] as illustrating a signal processing circuit for a single transducer element where only the LNA 12 integrated into a first ASIC 60 disclosed as being optionally together with the transducer elements to limit the number of signal connections between the first and the second ASIC 62, which would seem to indicate, although it is not clear, that the second ASIC 62 comprising switches 20, TCG 14, ADC 16, and invertor 24 is not integrated into a single transducer element and is located outside of a transducer element. Therefore, it is unclear if the whole or components of the signal processing circuit illustrated FIGS. 1-3 and/or 6 are also represented as signal processor 122 illustrated in FIG. 7 described in [0108] and/or the controller 118 as described in [0115], [0117]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the switch arrangement (20)” recited in the final line of the claim should be amended to recite “the switch arrangement .  Appropriate correction is required.
Claims 2 and 8-10 are objected to because of the following informalities:  the preamble “A probe as claimed in claim 1” should be amended to recite “The ultrasound probe of claim 1” to prevent claims 2 and 8-10 from being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in claims 2 and 8-10 is intended to be recited as being dependent on independent claim 1 or if each immediate claim is intended to recite a new independent claim which includes all of the structure recited in independent claim 1. And, to avoid claims 2 and 8-10 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of claims 2 and 8-10 refers to the ultrasound probe recited in independent claim 1, or if the “probe” is meant to refer to a different probe than the ultrasound probe recited in independent claim 1 or to recite the “probe” as being a non-ultrasound probe, in order to differentiate the “probe” in claims 2 and 8-10 from the ultrasound probe recited in independent claim 1.
Claims 3 are objected to because of the following informalities:  the preamble “A probe as claimed in 2” should be amended to recite The ultrasound probe of claim 2“ to prevent the claims being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in the immediate claims is intended to be recited as being dependent on claim 2 or if claim 3 is intended to be recited as a new independent claim which includes all of the structure recited in claim 2. And, to avoid claim 3 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of the claim 3 refers to the probe recited in claim 2, or if the “probe” is meant to refer to a different probe than the probe recited in claim 2.
Claims 4 are objected to because of the following informalities:  the preamble “A probe as claimed in 3” should be amended to recite The ultrasound probe of claim 3“ to prevent the claims being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in the immediate claims is intended to be recited as being dependent on claim 3 or if claim 4 is intended to be recited as a new independent claim which includes all of the structure recited in claim 3. And, to avoid claim 4 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of claim 4 refers to the probe in claim 3, or if the “probe” is meant to refer to a different probe than the probe recited in claim 3.
Claims 5 are objected to because of the following informalities:  the preamble “A probe as claimed in 2” should be amended to recite The ultrasound probe of claim 2“ to prevent the claims being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in the immediate claims is intended to be recited as being dependent on claim 2 or if claim 5 is intended to be recited as a new independent claim which includes all of the structure recited in claim 2. And, to avoid claim 5 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of the claim 5 refers to the probe recited in claim 2, or if the “probe” is meant to refer to a different probe than the probe recited in claim 2.
Claims 6 are objected to because of the following informalities:  the preamble “A probe as claimed in 5” should be amended to recite The ultrasound probe of claim 5“ to prevent the claims being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in the immediate claims is intended to be recited as being dependent on claim 5 or if claim 6 is intended to be recited as a new independent claim which includes all of the structure recited in claim 5. And, to avoid claim 6 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of the claim 6 refers to the probe recited in claim 5, or if the “probe” is meant to refer to a different probe than the probe recited in claim 5.
Claims 7 are objected to because of the following informalities:  the preamble “A probe as claimed in 2” should be amended to recite The ultrasound probe of claim 2“ to prevent the claims being rejected under 35 USC 112(b) for being unclear as to if the “probe” recited in the immediate claims is intended to be recited as being dependent on claim 2 or if claim 7 is intended to be recited as a new independent claim which includes all of the structure recited in claim 2. And, to avoid claim 7 from being additionally rejected under 35 USC 112(b) for being unclear if the probe in the preamble of the claim 7 refers to the probe recited in claim 2, or if the “probe” is meant to refer to a different probe than the probe recited in claim 2.
Claims 12 and 14 are objected to because of the following informalities:  the preamble “A method as claimed in claim 11” should be amended to recite “The method of claim 11” to prevent claims 12 and 14 from being rejected under 35 USC 112(b) for being unclear as to if the “method” as recited in the preamble claims 12 and 14 is intended to recite claims 12 and 14 as being dependent on independent claim 11 or to intending to recite claims 12 and 14 each as being a new independent claim which includes all of the structure recited in independent claim 11. And, to avoid claims 12 and 14 from being additionally rejected under 35 USC 112(b) for being unclear if the method in the preamble of claims 12 and 14 refers to the method probe recited in independent claim 11, or if the “method” is meant to refer to a different method than the method recited in independent claim 11.
Claim 13 is objected to because of the following informalities:  the preamble “A method as claimed in claim 12” should be amended to recite “The method of claim 12” to prevent claim 13 from being rejected under 35 USC 112(b) for being unclear as to if the “method” as recited in the preamble claim 13 is intended to recite claim 13 as being dependent on claim 12 or to intending to recite claim 13 as being a new independent claim which includes all of the structure recited in claim 12. And, to avoid claim 13 from being additionally rejected under 35 USC 112(b) for being unclear if the method in the preamble of claim 13 refers to the method probe recited in claim 12, or if the “method” is meant to refer to a different method than the method recited in claim 12.
Claim 15 is objected to because of the following informalities: “to implement the method of claim 10” in line 3 should be amended to recite “to implement the method of claim 11 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a bit inverter for the most significant bit" in line 2.  Claim 1, on which claim 8 is dependent, does not recite a most significant bit, nor is a most significant bit recited earlier in claim 8. Additionally, there is no recitation of the bit inverter determining nor of any prior recitation of a determination made by a different structure of a significance function for bits the output from the analog-to-digital converter so that a single bit   There is insufficient antecedent basis for this limitation in the claim. 
Additionally, it is unclear what the applicant meant to recite by reciting the bit inverter as being “for” the “most significant bit”. For example, it is unclear if the applicant meant to recite a bit inverter configured to invert the most significant bit having either a set value or an unset value. In a second example, it is unclear if applicant meant to recite a bit inverter configured to invert the most significant bit having a set value in order to ensure representation of all possible values of the digital word of the signal being output by the analog-to-digital converter.  
Claim 12 recites “received reflected ultrasound pulses” and “wherein the controlling implements two cycles” in lines 2-3, which renders the claim indefinite because it is unclear if the “received reflected ultrasound pulses” refer to the signals received from the array of ultrasound transducer elements recited in claim 11, on which claim 12 is dependent or if the “received reflected ultrasound pulses” are different from the signals received that are recited in claim 11. It is also unclear if by reciting that the controlling process of the ultrasound transducer elements is “implemented” in “two cycles” applicant meant to recite that the process implemented by the controlling function is comprised of two cycles, or if the two cycles are separate processes not directly included in or comprising the controlling function. It is also not clear what structure implements the controlling function.
According to the known meaning of the term “implements”, Oxford Learner’s Dictionary defines the term “implements” to mean something that starts to happen or be used which that been officially decided to start or be used. Therefore, it is additionally unclear if applicant meant that the controlling function only initiates or begins the two cycles and not that the function of each of the two cycles being actively performed.  
Claim 13 is also rejected due to its dependency on claim 12 in light of the above rejection of claim 12.
Claim 13 recites “received reflected ultrasound pulses” and “successive first and second cycles” in lines 1-2, which renders the claim indefinite because it is unclear if the “received reflected ultrasound pulses” refer to the signals received from the array of ultrasound transducer elements recited in claim 11, on which claim 13 is dependent via the chain of dependency though claim 12, or if the “received reflected ultrasound pulses” are different from the signals received that are recited in claim 11. Further, it is unclear if the first and second cycles recited in claim 13 as being “successive” refer to the same first cycle and the second cycle recited in claim 12, on which claim 13 is dependent, as claim 12 does not recite that the first cycle and the second cycle are occurring in succession nor are being performed successively.
Claim 15 recites “…computer program code which is adapted, when said program is run on a controller and a signal processor of an ultrasound probe, to implement…” in lines 2-3, which renders the claim indefinite because it is unclear if the claim requires the “program” to be performed, as it appears, although it is unclear, that the claim only requires the intended use of the program being performed since there is no active limitation of the program being performed. It is also unclear if the applicant meant to recite that the program only initiates the method of claim 11 (the method of claim 10 has been interpreted as a typographical error and that applicant meant the method of claim 11), but does not fully execute or fully perform the method of claim 11. Or if applicant meant “wherein, the computer program is executed on…”.
Oxford Learner’s Dictionary defines the term “adapted” to mean to modify or change something in order to make it suitable for a new use or situation and defines the term “when” to be used in questions to mean the questions of what time, what circumstances or what occasion. Further, Oxford Learner’s Dictionary defines the term “run” to mean when a computer program or system operates and defines the term “implemented” to mean something that has started to happen or be used after the starting or use of the something has been officially decided. Oxford Learner’s Dictionary defines the term “run” to mean when a computer program or system operates. Therefore, according to the accepted definition of the terms as known in the computer arts, the limitation appears to recite the intended use of the computer program being modified on the condition of when the time or occasion the program is initiated or started to operate. 
The current claim language does not mean that the computer code is specifically configured to be executed on a controller and signal processor of an ultrasound probe, according to the definitions of the terms “configured” and “executed” as known in the art. Accordingly, Oxford Learner’s Dictionary defines the term “configured” to mean something, especially computer equipment, which has been arranged in a particular way to make equipment or software work in the way that the user prefers and defines the term “execute[d]” to mean a piece of work being actively performed or plan being put into action and to successfully perform an action which requires a specific skill in order to be successfully performed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Min (US20170100096), in view of Oswal et al. (US20100080083, hereafter “Oswal”) and Panda et al. (US20060173342, hereafter “Panda”).
Regarding claims 1, 11, and 15, Min discloses an ultrasound probe and a method of processing ultrasound signals (title: ultrasound device and method of processing ultrasound signal) comprising:
an array of ultrasound transducer elements (100 in FIG. 1);
a respective signal processing circuit associated with each transducer element (see as illustrated in FIG. 4, each of the individual transducer elements 120-1 through 120-n are shown as having respective signal processing circuitry 401-1 through 401-n, 431-1, 432-1 through 431-n, 432-n), wherein each signal processing circuit comprises:
an amplifier for receiving a signal from the transducer element (amplifier 1122 illustrated in FIG. 14 vas described in [0171]-[0173]);
a time gain compensation circuit (*[0172] the amplifier 1122 may include a LNA and TGC module, *which has been interpreted to read on the limitation in light of applicant’s disclosure found in [0098]-[0099] of the present application which indicates the TGC being integrated on the same ASIC as the amplifier); and
an analog to digital converter circuit connected to an output of the time gain compensation circuit (ADC 1124 illustrated in FIG. 14 vas described in [0171]-[0173]),
wherein each signal processing circuit further comprises:
a switch arrangement at the output of the amplifier for generating an intermediate two-terminal output from the amplifier outputͳ directly or with inversion ([0104], FIGS. 4-5A, non-inverted signal 411 and inverted signal 412 output by the amplifier enter switch arrangement and capacitors C1A through C8A and C1B through C8B, where the signals enter the circuit through input switches and are stored at the capacitor level for a predetermined period of time and then output through the process of turning on/off a switch at the output level of each capacitor, [0095] discloses the sample and hold circuit 500 is described in detail in FIG. 3A), wherein the intermediate two-terminal output is provided to an input of the time gain compensation circuit ([0119] the gain of the non-inverted signals and the gain are inverted signals are adjusted by inputting the non-inverted signals and inverted signals into/using a TGC module), and an inverter at the output of the analog to digital converter (**[0175]-[0176] see FIG. 14, the reception delaying unit 1126 includes beamformer 1125 having a sample and hold circuit comprising a first delaying unit configured to adjust phases of non-inverted signals and a second delaying unit configured to adjust phases of input non-inverted signals 411  and inverted signals 412 so that the signals are sampled according to the delay time which shifts the phase for each sample by 180° in FIG. 5A, thus the phases have been inverted from the starting phase for both 411 and 412. This yielding the output signals as signals 432-1 through 432-n in FIG. 4 having inverted phases with respect to their input phases, **the disclosure has been interpreted to read on the limitation according to disclosure found in [0031]-[0032], [0036], [0066] which describes the received signals undergoing the first inversion at the level of the switch arrangement and then after being processed by the ADC, the polarity/phases of each ADC-processed signal is adjusted by the inverter. It is known in the art that a 180° phase shift also inverts the polarity of the signal to in order satisfy the boundary condition of a sound(pressure) wave, e.g. in order to balance the positive pressure component of the incident wave, the reflected wave pressure component has to be equal and opposite which means – negative. And to balance the negative pressure component of the incident wave, the reflected wave pressure component has to be equal and opposite which means – positive).
While Min discloses sequentially sampling each signal of the signals exiting the TGC entering into the switch arrangement at predetermined points of time for every period of time Δt according to a clock signal and adjusting the phases of the non-inverted signals and the phases of the inverted signals using the same clock signal (see [0093], [0096], [0099] same clock signal 510 shown in FIG. 5A), but does not explicitly disclose wherein the inverter is controlled synchronously with the switch arrangement (20).
However, in the same field of endeavor, Oswal teaches wherein the inverter is controlled synchronously with the switch arrangement (20) ([0058]-[0059] the input switches controlling resistances 410, 420 and feedback resistances 450, 460 are switched synchronous to the sampling clock of the following ADC 124A in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound probe and ultrasound signal processing method disclosed by Min with the inverter being controlled synchronously with the switch arrangement as taught by Oswal in order to avoid glitches which may otherwise cause an unintended gain setting as a function of time. Thereby, enabling interpolation of gain between the input and feedback elements and provision of very fine gain sweep ([0059] of Oswal) and by alternating the pattern of processing the received ultrasound signals to suppress radiation of all odd harmonic frequencies to subtract out harmonic distortion arising from the non-linear behavior of cMUTs of the transducer array ([0036], [0039] of Panda).
ͳthe limitation has been interpreted in the alternative, requiring the generating an intermediate two-terminal output from the amplifier output directly, or requiring the generating an intermediate two-terminal output from the amplifier output with inversion.
With further regard to claim 15, Modified Min discloses a computer program comprising computer program code which is adapted ([0201] a computer-readable recording medium on which the computer code is recorded may include program commands, data files, data structures, or a combination thereof. The program commands include a high-level language code that may be executed by a computer using an interpreter as well as a machine language code made by a compiler), when said program is run on a controller and a signal processor of an ultrasound probe ([0201] the signal processing method of the inventive concept may be implemented as computer instructions which may be executed by various computer means), to implement the method of claim 10, the ultrasound probe comprising the ultrasound transducer elements ([abstract] a plurality of transducers constituting a two-dimensional (2D) probe;).
Regarding claim 2, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses further comprising a controller for controlling the ultrasound transducer elements to emit ultrasound pulses (controller 1700 in FIG. 14), for controlling the switch arrangement and for controlling the inverter ([0193] controller 1700 controls operations among the probe 20, the ultrasound transceiver 1100. Transceiver 1100 includes the switch arrangement and inverter), and a signal processor for processing received reflected ultrasound pulses ([Abstract] a signal processor configured to generate non-inverted signals based on first signals received from first transducers of a first group from among the plurality of transducers and to generate inverted signals based on second signals received from second transducers of a second group from among the plurality of transducers).
Regarding claims 3 and 12, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses wherein the controller is adapted to implement two cycles:
a first cycle in which the switch arrangement and the inverter each provide no inversion (see pathway for processing non-inverted signals 411 to 431-1 through 431-n in FIG. 14); and
a second cycle in which the switch arrangement and the inverter each provide inversion (see pathway for processing inverted signals 412 to 432-1 through 432-n in FIG. 14).
Regarding claim 4, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses wherein the controller is adapted to switch between the first and second cycles between ultrasound pulse emissions ([0115]-[0119], [0193]-[0195] controller 1700 may control all operations of the ultrasound device 1000 and those among the ultrasound transceiver 1100, ultrasound probe 20, and a first group of transducers and a second group of transducers of the plurality of ultrasound transducers. Controlling the first group of transducers generating the non-inverted signals and the second group of ultrasound transducers generating the inverted signals).
Regarding claims 5 and 13, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses wherein the signal processor is adapted to combine the received reflected ultrasound pulses for successive first and second cycles ([0090] generate a non-inverted summing signal 441 by summing/combining the non-inverted signals 431-1 through 431-n and generate an inverted summing signal 442 by summing/combining the inverted signals 432-1 through 432-n, the non-inverted signals 431-1 through 431-n and the inverted signals 432-1 through 432-n are generated successively as illustrated in FIG. 4).
Regarding claims 6 and 14, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses wherein the controller is adapted to apply opposite polarity to successive pulse emissions (see opposite polarity applied to successive pulses show as φ1-φ8 for the non-inverted signals according to clock signal 511 and φ1-φ8 for the inverted signals according to clock signal 512).
Regarding claim 7, Modified Min substantially discloses all the limitations of the claimed invention, specifically, modified Min discloses a signal processor, but does not explicitly disclose wherein the signal processor being adapted to process harmonics of the fundamental frequency of the emitted ultrasound pulses.
However, in the same field of endeavor, Panda teaches processing harmonics of the fundamental frequency of the emitted ultrasound pulses ([0034] see processor in FIG. 1, data is combined that has been received from multiple transmit-receive events to form a single output waveform, each transmit and receive event having a unique receive signal processing algorithm, FIG. 4 the processing includes suppressing the fundamental frequency and odd harmonics 410-440 of the emitted ultrasound pulses 400).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound probe and ultrasound signal processing method disclosed by Min with the wherein the signal processor is adapted to process harmonics of the fundamental frequency of the emitted ultrasound pulses as taught by Panda in order to prevent the corresponding frequency component from radiating into the field so that only the desired generated harmonics are transmitted into the transmission medium ([0039]-[0040] of Panda).
Regarding claim 8, Modified Min substantially discloses all the limitations of the claimed invention, specifically, Modified Min discloses the inverter, but does not explicitly disclose a bit inverter for the most significant bit of the output of the analog to digital converter.
However, in the same field of endeavor, Panda teaches bit inversion for the most significant bit of the output of the analog to digital converter (see bit inversion of second firing 520 in FIG. 5, the most significant bit illustrated as 625 in FIG. 6B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound probe and ultrasound signal processing method disclosed by Min with the inverter comprising a bit inverter for the most significant bit of the output of the analog to digital converter as taught by Panda in order so that the relative phases of these received components are preserved from the phases present at the time of firing  ([0042] of Panda).
Regarding claim 9, Modified Min substantially discloses all the limitations of the claimed invention, Modified Min discloses wherein the amplifier has a differential output (see received signals are differentially amplifier by amplifier 401-1 through 401-n into non-inverted signals 411 and inverted signals 412).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Min discloses wherein the switch arrangement comprises four switches (see FIG. 4, transducers 120-1 through 120-n, each having at least two switches), but is silent on the a first between a first amplifier output and a first time gain compensation circuit input, a second between a first amplifier output and a second time gain compensation circuit input, a third between a second amplifier output and the first time gain compensation circuit input and a fourth between the second amplifier output and the second time gain compensation circuit input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793